___________

                                     No. 95-2620
                                     ___________

Keith Brown; Jamie Brown,                *
                                         *
              Appellants,                *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Arkansas.
Neadis Bost; Chris Williams,             *
Individually, and in His                 *
Official Capacity as Municipal           *
Judge for the City of Malvern,           *   [DO NOT PUBLISH]
Arkansas; City of Malvern,               *
Arkansas,                                *
                                         *
              Appellees.                 *

                                     ___________

                     Submitted:      February 16, 1996

                            Filed:   March 12, 1996
                                     ___________

Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                     __________

PER CURIAM.


     Keith and Jamie Brown brought this civil rights action under 42
U.S.C. § 1983, raising various federal and state claims against Chris
Williams, in his individual and official capacities as a municipal court
judge for the City of Malvern, Arkansas, and also against the City of
Malvern (City).


     The case presents a unique factual twist where Judge Williams as a
private attorney allegedly advised his client Ms. Bost to obtain an arrest
warrant in order to evict the Browns from premises which Bost had rented
to them.   Bost then obtained the arrest warrant from the clerk of the
municipal court which Williams as judge later signed.      Although the warrant
was in fact erroneously
issued   and    the   municipal   charges   were   later   dismissed,   the   Browns
nevertheless suffered the embarrassment of an arrest.


     The Browns brought this action for the damages they suffered.              In a
full and extensive opinion, the district court1 granted Williams' motion
to dismiss because Williams was entitled to judicial immunity and because
the complaint failed to state a claim against the City.


     The court also dismissed the remaining pendent state claim against
Neadis Bost.     See 28 U.S.C. § 1367(c)(3).


     We affirm on the basis of Judge Hendren's well-reasoned opinion.             We
deem it unnecessary for this court to write further.         See 8th Cir. R. 47B.


     A true copy.


               Attest:


                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Jimm L. Hendren, United States District Judge
for the Western District of Arkansas.

                                        -2-